 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6    THOMAS J. DANGER,

 7                                 Plaintiff,           Case No. C17-1892-TSZ

 8           v.
                                                        ORDER GRANTING DEFENDANTS’
 9    CHRISTOPHER SCHEDLER, et al.,                     MOTION FOR SUMMARY
                                                        JUDGMENT
10                                 Defendants.

11
            The Court, having reviewed plaintiff’s complaint, defendants’ motion for summary
12
     judgment, the Report and Recommendation of the Honorable Mary Alice Theiler, United States
13
     Magistrate Judge, any objections thereto, and the remaining record, hereby finds and ORDERS:
14
            (1)    The Report and Recommendation is approved and adopted;
15
            (2)    Defendants’ motion for summary judgment (Dkt. 28) is GRANTED. Plaintiff’s
16
     complaint (Dkt. 12) and this action are DISMISSED with prejudice;
17
            (3)    Defendants’ motion to dismiss (Dkt. 36) is STRICKEN as moot; and
18
            (4)    The Clerk is directed to send copies of this Order to plaintiff, to counsel for
19
     defendants, and to Judge Theiler.
20
            DATED this 15th day of October, 2018.


                                                       A
21

22
                                                       Thomas S. Zilly
23                                                     United States District Judge

     ORDER GRANTING DEFENDANTS’
     MOTION FOR SUMMARY JUDGMENT - 1
